PRESENT: All the Justices

NANCY MAE GILLIAM
                                                            OPINION BY
v. Record No. 151944                              JUSTICE ELIZABETH A. McCLANAHAN
                                                           January 19, 2017
JACOB THOMAS IMMEL


          FROM THE CIRCUIT COURT OF THE CITY OF COLONIAL HEIGHTS
                          Edward A. Robbins, Jr., Judge

       In this personal injury action filed by Nancy Mae Gilliam against Jacob Thomas Immel,

the jury awarded a verdict in favor of Gilliam but awarded her no damages. On appeal, Gilliam

contends that the trial court erred in denying her motions to set aside the verdict and for a new

trial. She also argues that the trial court erred in excluding a racially charged statement made by

Immel at the scene of the vehicle accident. We affirm the judgment of the trial court.

                                                 I.

       Gilliam seeks damages arising from personal injuries she claims to have sustained when a

vehicle being operated by Immel struck the rear bumper of the vehicle Gilliam was operating.

Immel admitted liability, and therefore, the trial was limited to the issue of damages. Because

Immel prevailed on the issue of damages, we review the evidence on that issue in the light most

favorable to him. Vilseck v. Campbell, 242 Va. 10, 11, 405 S.E.2d 614, 614 (1991) (noting that

where the jury returned a zero dollar verdict, “[the defendant] is entitled to have the evidence

viewed in the light most favorable to him”); Mastin v. Theirjung, 238 Va. 434, 436, 384 S.E.2d
86, 87 (1989) (noting that where the jury returned a zero dollar verdict, “we summarize the facts

on [the damages] issue in the light most favorable to [the defendant]”).

       Gilliam was stopped at a traffic light with both hands on the steering wheel of her vehicle

when she “heard something boom.” She “saw [herself] headed towards traffic” and
“immediately put [her] foot back on the brake to stop.” Gilliam “realized that [Immel] had hit

[her]” when she looked in her rearview mirror and saw his vehicle “backing up.” During the

accident, Gilliam was restrained by her seatbelt and no part of her body came into contact with

any part of her vehicle. Gilliam testified that at the time of the impact, her “body just tensed up”

but she did not suffer any cuts, scrapes, bruises, swelling, or other visible signs of injury.

Gilliam did not testify as to any damage to her vehicle and presented no other evidence of such

damage. Immel introduced two photographs taken of the rear bumper of Gilliam’s vehicle after

the accident. The photographs did not depict discernible damage to Gilliam’s vehicle, though

there were “circle marks” on the photographs that were made by Gilliam in an effort to “pick out

the damage on the vehicle.”

       At Gilliam’s request, she was transported by emergency medical personnel to Southside

Regional Medical Center. Gilliam testified that she complained of pain in her lower back and

right side of her neck at the accident scene and to personnel at the Southside Regional Medical

Center. According to Gilliam, “they did [an] x-ray on [her] neck and back and they gave [her] . . .

medicine.” Gilliam went to work as usual the day after the accident. Gilliam testified she visited

her primary physician twice after the accident with complaints of severe lower back and neck

pain. Gilliam stated that “he gave [her] some medicine” and recommended that she see an

orthopedic doctor. Gilliam testified she then sought treatment from physicians at Advanced

Orthopaedic Centers and received physical therapy. Gilliam presented no medical evidence to

support her claim of back and neck injury. She admitted that she had previously undergone back

surgery several years prior to the accident.

       According to Gilliam, she complained to her doctors at Advanced Orthopaedic Centers of

pain “going down” to her shoulder, and they referred her to a neurologist who ordered an MRI of



                                                  2
her shoulder and directed her to see Dr. Marion Herring at Advanced Orthopaedic Centers. Dr.

Herring, the only medical witness offered by Gilliam, first saw Gilliam approximately ten

months after the accident for complaints of right shoulder pain. Dr. Herring testified that the

MRI scan of her shoulder depicted “a partial tear around her bicep tendon and a labral tear.”

After giving Gilliam a steroid injection in the bursa area of her shoulder, Gilliam reported 90%

immediate improvement. Subsequently, he performed surgery on Gilliam’s shoulder and

prescribed physical therapy. Gilliam missed one day of work on the day of her surgery and then

resumed her normal work schedule. Although Dr. Herring related Gilliam’s shoulder injury to

the accident based on Gilliam’s report that her shoulder pain started at the time of the accident,

he also testified that the MRI scan revealed other conditions in her shoulder including bursal

surface fraying, degenerated labrum and AC joint osteoarthritis, all of which could have pre-

dated the accident.

       Gilliam introduced a summary of medical bills that totaled approximately $73,000 and

covered the time period from the date of the accident through her last visit with Dr. Herring.

Immel agreed that the medical bills were actually incurred by Gilliam but expressly stated he

was “not conceding [the bills] were related to the motor vehicle accident.” Dr. Herring testified

that his care and treatment of Gilliam’s shoulder was “reasonably medically necessary” and

“reasonably medically related to the automobile accident.” No other medical provider testified

as to the reasonableness or necessity of any other treatment Gilliam received.

       Immel offered the testimony of Dr. Terry Whipple as an expert in orthopedic surgery.

Dr. Whipple did not treat or examine Gilliam. He concluded that there was “no relation between

[Gilliam’s] shoulder, even her shoulder symptoms, much less any pathology or surgery and the

motor vehicle accident.” He testified that “[t]he injuries that [Gilliam] sustained in the accident



                                                 3
according to all of the evidence” led to his “impressions” that “she had a muscular strain injury

to her neck and a muscular strain injury to her low back.” Dr. Whipple offered no opinion as to

how long a muscle injury would be symptomatic, stating that “symptoms are expressed as a

subjective impression of the person who is injured.” According to Dr. Whipple, muscle strain

injury “would resolve within a short period of time, [meaning] weeks, and have no ongoing or

residual significance at all.” Dr. Whipple further testified that while “there may be some

advantage to medical treatment” within the initial six weeks after a strain, “we can influence that

process for better or worse with medical intervention.”

       After the jury retired to deliberate, the jury submitted the following question to the trial

court: “Have the first four expenses listed in the summary of medical bills been or will be

covered by the defendant or the defendant’s insurance?” 1 Noting it did not know if the question

originated from one or more jurors and that regardless, it had no need to know the answer, the

trial court gave the following response upon agreement of counsel: “Insurance of any kind or the

lack of insurance of any kind has no role in this lawsuit. You cannot consider that issue as part

of your deliberations. And that is because you have received no evidence on that and the law

does not permit you to speculate as to the presence or absence of insurance. You must reach a

verdict, if you can, on the evidence that’s been presented by the lawyers and the law as the Court

has instructed you.” 2




       1
          The first four expenses listed in the summary consist of bills for services rendered on
the date of the accident by Colonial Heights Fire & EMS, Southside Regional Medical Center,
and Emergency Medical Group, and services rendered by Gilliam’s primary physician for a
period of over five months following the accident.
        2
          Although Gilliam contends that the jury’s question submitted during its deliberation
shows it was “influenced by passion or prejudice” or “misconceived or misinterpreted the facts
or the law,” any such inference would be pure conjecture. We will not assume that the jury


                                                 4
       Following deliberation, the jury returned a verdict for Gilliam and assessed her damages

at zero dollars. Gilliam moved the trial court to set aside the jury verdict and award a new trial.

The trial court denied Gilliam’s motions and entered judgment on the jury’s verdict.

                                                 II.

       Gilliam asserts that the trial court erred in denying her motions to set aside the jury

verdict and award a new trial, and argues that she presented uncontroverted evidence that she

was injured.

       When a jury has returned a zero dollar verdict, the issue is whether plaintiff “produced

sufficient evidence to require the jury to award her damages.” Mastin, 238 Va. at 437, 384

S.E.2d at 88 (emphasis in original).

          If there is conflict of testimony on a material point, or if reasonably
          fairminded men may differ as to the conclusions of fact to be drawn from
          the evidence, or if the conclusion is dependent upon the weight to be given
          the testimony, in all such cases the verdict of the jury is final and conclusive
          and cannot be disturbed either by the trial court or by this [C]ourt.

Hall v. Hall, 240 Va. 360, 363, 397 S.E.2d 829, 831 (1990) (quoting Forbes & Co. v. Southern

Cotton Oil Co., 130 Va. 245, 259, 108 S.E. 15, 19 (1921)).

       The evidence as to the nature and extent of Gilliam’s injuries was not only in conflict, but

dependent upon the credibility and weight of the witness testimony. With regard to Gilliam’s

claimed shoulder injury, there was conflicting testimony from the medical experts as to whether

the shoulder condition and accompanying treatment, including surgery, were related to the

accident. Gilliam does not argue otherwise. Gilliam contends, though, that the jury was required

to find, “at a minimum, that [she] suffered low-back and neck muscle injuries that were



deliberately ignored the instruction of the trial court. See Raisovich v. Giddings, 214 Va. 485,
487-88, 201 S.E.2d 606, 608 (1974).


                                                 5
symptomatic for at least six weeks” and to award her damages for such injuries “and the

treatment she sought for those injuries for at least six weeks.” However, the issue of whether

Gilliam sustained injuries to her lower back and neck in the accident was entirely dependent on

the credibility of Gilliam, which in turn, affected the weight of Dr. Whipple’s opinion that she

suffered lower back and neck strain. “[T]he jury are the sole judges of the weight and

credibility of the evidence and have the right to discard or accept the testimony, or any part

thereof, of any witness when considered in connection with the whole evidence before them.”

Smith v. Wright, 207 Va. 482, 486, 151 S.E.2d 359, 363 (1966). 3

       The evidence demonstrated that the impact between the vehicles was minimal. Gilliam

testified that no part of her body hit any part of the vehicle and that she sustained no visible

injury. Gilliam presented no evidence of damage to either vehicle and the photographs of the

rear bumper of Gilliam’s vehicle introduced by Immel did not show any discernible damage.

Gilliam admitted that she was taken to the hospital at her own request based on her subjective

complaints of pain. Although Gilliam testified that she experienced lower back and neck pain

upon impact and received treatment for such complaints, she presented no medical evidence to

support her claims of lower back and neck injury. She went to work the day following the

accident and continued to work her normal schedule until she underwent surgery on her shoulder

nearly a year later. The jury, as the sole judge of Gilliam’s credibility, was entitled to reject her




       3
          The jurors were instructed that they “are the judges of the facts, the credibility of the
witnesses, and the weight of the evidence.” The jury was also instructed that it “may not
arbitrarily disregard believable testimony of a witness. However, after you have considered all
of the evidence in the case, then you may accept or discard all or part of the testimony of a
witness as you think proper.” The jury was further instructed that “[i]n considering the weight to
be given to the testimony of an expert witness, you should consider the basis for his opinion and
the manner by which he arrived at it and the underlying facts and data upon which he relied.”


                                                  6
testimony and conclude that she was feigning or exaggerating her injuries. 4 See Mastin, 238 Va.

at 437-38, 384 S.E.2d at 88; Smith, 207 Va. at 486, 151 S.E.2d at 363. As the sole judge of the

weight to be given to Dr. Whipple’s opinion, the jury was also free to discount his opinion,

which was based on Gilliam’s subjective complaints. See Mastin, 238 Va. at 437-38, 384 S.E.2d

at 88 (noting that treating physicians relied upon plaintiff’s account of the accident in making

their diagnoses). 5




        4
           Gilliam called two witnesses, other than Dr. Herring, who testified regarding her
complaints of pain, though most of that testimony was directed to her complaints of shoulder
pain. One witness, Mary Stancil, was a co-employee who began working with Gilliam several
months after the accident and was unable to address Gilliam’s condition as it related to her initial
complaints of low back and neck pain. The other witness, Lucy Whitehead, Gilliam’s younger
sister, testified that she assisted Gilliam with household chores and care of Gilliam’s son after the
accident but gave conflicting testimony on whether it was before or after the shoulder surgery.
She also gave inconsistent testimony regarding whether Gilliam had fully recovered from the
back injury that pre-existed the accident. Neither Stancil nor Whitehead testified that Gilliam
complained of back pain after the accident.
         5
           Relying on Bradner v. Mitchell, 234 Va. 483, 362 S.E.2d 718 (1987), Gilliam argues
that “Dr. Whipple’s testimony is uncontroverted and must be a fixed part of the verdict.”
Gilliam’s reliance on Bradner is misplaced. The principles enunciated in Bradner apply when
the jury has found that the plaintiff was injured and awards damages that consist of an amount
that is “considered as a fixed constituent part of the verdict.” Id. at 487, 362 S.E.2d at 720.
Under Bradner, a verdict will be set aside as inadequate when the “remainder of the award” is
insufficient to compensate plaintiff for proven non-monetary elements of damages. Id. These
principles have no application here where the jury found that the plaintiff was entitled to no
damages. See Vilseck, 242 Va. at 15, 405 S.E.2d at 616 (noting, in a zero dollar verdict case, that
Bradner is “inapposite” because in Bradner “the jury found some damages were sustained but
failed to take into consideration all the proper elements of damage”); Mastin, 238 Va. at 437, 384
S.E.2d at 88 (noting, in a zero dollar verdict case, that Bradner is “inapposite” because in
Bradner “the jury found that the plaintiff was entitled to recover damages but awarded an
amount inadequate as a matter of law”). Likewise, in this case, the jury found that Gilliam was
not entitled to recover any damages. The issue is not whether the verdict was inadequate.
Instead, the issue is whether the jury was required to award Gilliam damages. Id.


                                                 7
       Furthermore, the burden was on Gilliam to prove her damages by a preponderance of the

evidence. 6 Immel’s admission of liability did not relieve Gilliam of that burden. 7 The

instructions given by the trial court to the jury, without objection from Gilliam, told the jury that

it was not required to award her damages. 8 It is well established that we presume that the jury

follows the instructions that are given, and nothing in the record presented here plainly shows

otherwise. See, e.g., Medici v. Commonwealth, 260 Va. 223, 229, 532 S.E.2d 28, 32 (2000)

(“We presume that jurors followed a court’s instruction, unless the record plainly shows

otherwise.”) (citing Spencer v. Commonwealth, 240 Va. 78, 95, 393 S.E.2d 609, 619 (1990)),



       6
          Damages are not presumed in a negligence action. “Since the action for negligence
developed chiefly out of the old form of action on the case, it retained the rule of that action, that
proof of damage was an essential part of the plaintiff’s case. Nominal damages, to vindicate a
technical right, cannot be recovered in a negligence action, where no actual loss has occurred.”
William L. Prosser, The Law of Torts 143 (4th ed. 1971).
        7
          An admission of liability is only an admission of negligence and causation. Therefore,
in the context of an automobile accident case, an admission of liability relieves the plaintiff of
the burden of proving that the defendant was negligent and that defendant’s negligence was a
proximate cause of the accident. An admission of liability, however, does not admit
compensable damage. Even a finding of liability does not require a finding of some
compensable damage. See, e.g., Vilseck, 242 Va. at 11, 405 S.E.2d at 615 (upholding zero dollar
verdict where “the jury returned a verdict in favor of the plaintiff on the question of liability”);
Mastin, 238 Va. at 435, 384 S.E.2d at 86 (upholding zero dollar verdict where jury found that the
“automobile collision [was] caused by the defendant’s negligence”).
        8
          The jury was instructed that “defendant has admitted that he is liable for any injury the
plaintiff received from the accident” and, therefore, “the only issue that you have to decide is the
amount of damages, if any, the plaintiff is entitled to recover.” (emphasis added). The jury was
also instructed that “[t]he burden is on the plaintiff to prove by the greater weight of the evidence
each item of damage she claims and to prove each item was caused by the defendant. She is not
required to prove the exact amount of her damages but she must show sufficient facts and
circumstances to permit you to make a reasonable estimate of each item. If the plaintiff fails to
do so, then she cannot recover for that item.”
        Explaining the verdict form to the jury, the trial court stated that the foreperson should
“write in the dollar amount that you decide to award in your deliberations.” The trial court told
the jury “[t]hat number can be zero” or “[t]hat number can be some number other than zero.”
Following the instructions to the jury, including its explanation of the verdict form, the trial court
asked the parties if there was “any objection to the instructions as given” and each party replied
that there were no objections.


                                                  8
overruled on other grounds by Townsend v. Commonwealth, 270 Va. 325, 333, 619 S.E.2d 71,

76 (2005)). Specifically, Gilliam offered no medical testimony to prove that treatment she

received for her complaints of lower back and neck pain was medically necessary or related to

the accident. In addition, Dr. Whipple did not testify that any treatment she received for lower

back and neck pain was medically necessary, testifying instead that medical intervention “can

influence that process for better or worse.” Therefore, the jury was entitled to find that Gilliam

failed to prove, by a preponderance of the evidence, the damages she sought for her claims of

lower back and neck injury. See Smith, 207 Va. at 485-86, 151 S.E.2d at 362-63.

       In sum, we reject Gilliam’s claim that the jury was required to award her damages and

conclude the trial court did not err in denying Gilliam’s motions to set aside the verdict and for a

new trial.

                                                 III.

       Prior to trial, the parties sought a ruling from the trial court on the admissibility of a

statement Immel made at the accident scene. Gilliam’s counsel proffered that Gilliam would

testify that after the accident, Immel said to her, “You black bitch. I don’t have insurance.

You’re not going to get anything out of me.” Gilliam argued the statement should be admitted as

“part of her experience with this accident” because “it relates to the mental anguish of what she

had suffered in this accident.” Noting that it was “having trouble” with Gilliam’s position that

Immel’s statements had “any probative value at all” or “provide[d] any basis for a measure of

damages in the context of this case,” the trial court stated that the “profane racial remark” would

likely “immediately inflame” a reasonable juror in a way the law would not permit. The trial

court ruled the comments made by Immel at the scene of the accident would not be elicited

during testimony without permission of the court.



                                                  9
       On appeal, Gilliam argues the trial court erred in excluding Immel’s statement from the

evidence at trial. We review the trial court’s decision under an abuse of discretion standard and

will not disturb the trial court’s decision to exclude Immel’s statement absent a finding that the

trial court abused its discretion. See John Crane, Inc. v. Jones, 274 Va. 581, 590, 650 S.E.2d
851, 855 (2007). Evidence is relevant if it has “any tendency to make the existence of any fact in

issue more probable or less probable than it would be without the evidence.” Va. R. Evid. 2:401;

see also John Crane, Inc., 274 Va. at 590, 650 S.E.2d at 855 (“Evidence is relevant if it has any

logical tendency to prove an issue in a case.”) (quoting Goins v. Commonwealth, 251 Va. 442,

461, 470 S.E.2d 114, 127 (1996)). “Evidence that is not relevant is not admissible.” Va. R.

Evid. 2:402(a).

       In a negligence action, damages are generally recoverable for the reasonable and

proximate consequences of the breach of duty. Naccash v. Burger, 223 Va. 406, 414, 290 S.E.2d
825, 830 (1982); Tullock v. Hoops, 206 Va. 665, 668-69, 145 S.E.2d 152, 154 (1965). “[M]ental

anguish may be inferred from bodily injury” and “when fairly inferred from injuries sustained, is

an element of damages.” Kondaurov v. Kerdasha, 271 Va. 646, 656, 629 S.E.2d 181, 186

(2006). Gilliam brought a personal injury action seeking damages proximately caused by

Immel’s negligence in the operation of his vehicle. The mental anguish Gilliam contends was

caused by Immel’s remarks at the scene does not flow from the bodily injuries she claimed, the

physical impact of the vehicles, or from Immel’s negligence in the operation of his vehicle.

Therefore, any such mental anguish was not a proper consideration of Gilliam’s damages.




                                                 10
Accordingly, Immel’s statement at the scene was not relevant to the issue of damages and the

trial court did not abuse its discretion in excluding it. 9

                                                   IV.

        For the foregoing reasons, we will affirm the judgment of the trial court.

                                                                                       Affirmed.




        9
         Although we have recognized the independent torts of intentional infliction of
emotional distress, see Womack v. Eldridge, 215 Va. 338, 342, 210 S.E.2d 145, 148 (1974), and
negligent infliction of emotional distress, see Hughes v. Moore, 214 Va. 27, 34, 197 S.E.2d 214,
219 (1973), Gilliam does not allege either cause of action in this case.


                                                    11